NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1 and 3-4 are allowed. Regarding Nakanishi reference, it is understood that the first inner side pattern is not separate from the first outer side pattern, the second side inner side pattern is not separate from the second outer side pattern and the first and second undivided portions 101a, 201a are not connected to each other. See the remarks filed on 01/08/2021.  
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a second outer side pattern provided on an outer side of the second inner side pattern, separate from said second inner side pattern; the second coil pattern is configured such that the second inner side pattern and the second outer side pattern each are stacked in each layer of the second base material, the second base material including a second upper layer coil pattern and a second lower layer coil pattern, the second inner side patterns in the each layer of the second base material are connected to each other, and the second outer side patterns in the each layer of the second base material are connected to each other as cited with the rest of the claimed limitations.
Claims 3-4 are allowed based on the dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842